Case 4:16-cv-00717-ALM Document 352 Filed 11/25/20 Page 1 of 4 PageID #: 33411




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

UNITED STATES OF AMERICA ex                       §
rel. MITCHELL J. MAGEE, M.D., et al.              §
                                                  §
          Plaintiffs,                             §
                                                  §     CASE NO. 4:16-CV-00717-ALM
v.                                                §
                                                  §
TEXAS HEART HOSPITAL OF THE                       §
SOUTHWEST, L.L.P., et al.                         §
                                                  §
          Defendants.                             §

     DEFENDANTS’ OPPOSITION TO RELATORS’ MOTION FOR EVIDENTIARY
      HEARING ON RELATORS’ MOTION FOR STATUTORY FEES AND COSTS

         Defendants respectfully request the Court deny Relators’ Motion for an Evidentiary

Hearing on Relators’ Motion for Statutory Fees and Costs (Dkt. 351) because the issue is not ripe

for adjudication. Relators explicitly concede the “ripeness” issue with their hearing request and

assert that if “the settlement remains unsigned prior to the hearing, we will let the Court know well

in advance so that it can be rescheduled.” Dkt. 351 at n.2. Defendants explore this issue in detail

below.

         The False Claims Act (“FCA”) includes a fee-shifting provision that permits a relator who

brings successful claims to recover expenses, fees and costs. 31 U.S.C. § 3730(d)(2). Relators are

not yet entitled to recover expenses, fees and costs under the FCA because this case has not yet

settled (i.e., Relators are not a “person . . . settling the claim” for purposes of 31 U.S.C. §

3730(d)(2)). Again, Relators explicitly concede this point, stating that this “case settled in

principle on July 2, 2020” and that settlement is “awaiting final approval from the Department of

Justice.” Dkt. 351 at 1. Indeed, final approval of the settlement agreement has been pending for

nearly two months (the parties agreed to settlement terms in September). Thus, contrary to




                                                 1
Case 4:16-cv-00717-ALM Document 352 Filed 11/25/20 Page 2 of 4 PageID #: 33412




Relators’ naked assertion that final approval “is expected any day,” id. at 1, the reality is that the

parties have not received any specific information from the Department of Justice regarding the

expected date of final approval – it could be tomorrow, or it could be next year. In fact, the

proposed settlement may not even receive final approval.

       A matter “is not ripe for adjudication if it rests upon contingent future events that may not

occur as anticipated, or indeed may not occur at all.” Texas v. United States, 523 U.S. 296, 300

(1998) (internal quotation marks omitted). Likewise, Relators’ entitlement to fees and costs under

the FCA rests on final approval of a tentative settlement agreement (i.e., contingent future events

that may not occur as anticipated, or indeed may not occur at all). The “basic rationale is to prevent

the courts, through premature adjudication, from entangling themselves in abstract

disagreements.” Abbott Laboratories v. Gardner, 387 U.S. 136, 148 (1967). Since Relators’

entitlement to fees and costs under the FCA depends on an actual, rather than tentative, and

approved, rather than consented, settlement, the issue for which they seek a hearing is entirely

hypothetical. The matter is therefore not “ripe1 for decision.” Dkt. 351 at 2.

       Bottom line, regardless of Relators desire to move quickly to have this issue “fully and

finally concluded before the year end,” Dkt. 351 at 2, neither Defendants nor Relators have any

ability to expedite the Department of Justice’s settlement approval process. And until the case is

actually settled, the awarding of fees is not ripe and is not properly before this Court.

       For the foregoing reasons, Defendants respectfully request the Court deny Relators’

Motion for an Evidentiary Hearing on Relators’ Motion for Statutory Fees and Costs (Dkt. 351).




1
 The issue of ripeneess is “a question of timing.” Regional Rail Reorganization Act Cases, 419
U.S. 102, 140 (1974).

                                                  2
Case 4:16-cv-00717-ALM Document 352 Filed 11/25/20 Page 3 of 4 PageID #: 33413




 Dated: November 25, 2020                 Respectfully submitted,

                                          /s/ Jeff Layne
                                          R. Jeffrey Layne
                                          Texas Bar No. 00791083
                                          jlayne@reedsmith.com
                                          REED SMITH LLP
                                          401 Congress Avenue, Suite 1800
                                          Austin, TX 78701
                                          Tel: (512) 623-1801
                                          Fax: (512) 623-1802

                                          Sarah M. Cummings
                                          Texas Bar No. 24094609
                                          scummings@reedsmith.com
                                          REED SMITH LLP
                                          2850 N. Harwood Street, Suite 1500
                                          Dallas, TX 75201
                                          Tel: (512) 623-1828
                                          Fax: (512) 623-1802

                                          /s/ Clyde Siebman
                                          Clyde M. Siebman
                                          Texas Bar No. 18341600
                                          clydesiebman@siebman.com
                                          Elizabeth S. Forrest
                                          Texas Bar No. 24086207
                                          elizabethforrest@siebman.com
                                          SIEBMAN FORREST BURG & SMITH,
                                          LLP
                                          Federal Courthouse Square
                                          300 N. Travis
                                          Sherman, TX 75090
                                          Tel: (903) 870-0070
                                          Fax: (903) 870-0066

                                          Rodney Acker
                                          Texas Bar No. 00830700
                                          rodney.acker@nortonrosefulbright.com
                                          Jeff Cody
                                          Texas Bar No. 04468960
                                          jeff.cody@nortonrosefulbright.com
                                          James V. Leito IV
                                          james.leito@nortonrosefulbright.com
                                          Texas Bar No. 24054950
                                          NORTON ROSE FULBRIGHT US LLP



                                      3
Case 4:16-cv-00717-ALM Document 352 Filed 11/25/20 Page 4 of 4 PageID #: 33414




                                                  2200 Ross Ave, Suite 3600
                                                  Dallas, TX 75201
                                                  Tel: (214) 855-8000
                                                  Fax: (214) 855-8200

                                                  S. Michael McColloch
                                                  Texas Bar No. 13431950
                                                  smm@mccolloch-law.com
                                                  S. MICHAEL MCCOLLOCH, PLLC
                                                  3131McKinney Avenue, Suite 600
                                                  Dallas, TX 75202
                                                  Tel: (214) 643-6055
                                                  Fax: (214) 295-9556



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

has been served by electronic mail on November 25, 2020.

                                                           /s/ Jeff Layne
                                                               R. Jeffrey Layne




                                              4
